Exhibit THE BLACK& DECKER NON-EMPLOYEE DIRECTORS STOCK PLAN 1. Purpose of the Plan.Under this Non-Employee Directors Stock Plan of The Black& Decker Corporation, a Maryland corporation (the “Company”), shares of the Company’s Common Stock, par value $.50 per share (“Common Stock”), will be issued to participants in partial compensation for their service as directors of the Company. This Plan is designed to promote the long-term growth and financial success of the Company by enabling the Company to attract, retain and motivate directors by providing for or increasing their proprietary interest in the Company and by aligning the economic interests of directors with those of the Company’s stockholders. 2. Definitions.For purposes of this Plan: (a) The term “Board” shall mean the
